At the oral argument this case and the case of Milton Weiss, et al. v. Herberta Leonardy, et al., were consolidated and argued together. The latter case was decided this date. The parties were different and both cases arose from a different source but they were prosecuted under Section 87.01, Florida Statutes 1941, for a common purpose and a similar decree resulted. The questions raised in this case are similar to those presented in Milton Weiss, et al., v. Herberta Leonardy, et al., so the judgment appealed from is affirmed on authority of the latter case.
Affirmed.
THOMAS, C. J., CHAPMAN, ADAMS and HOBSON, JJ., concur.
SEBRING and BARNS, JJ., dissent.